DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 2/19/2020 filling of Application 16/795,198/.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the flag count".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-9 are directed toward a method for filtering advertisements based on party size and engagement.  Claims 10-16 are directed toward a computer program product for filtering advertisements based on party size and engagement.  Claims 17-20 are directed toward a system to filter advertisements based on party size and engagement.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of determining an up to data parity size and an engagement level and filtering advertisements based on the party size and the engagement level which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

A method for engagement-based targeting, the method comprising: 
determining an up-to-date size of a party of individuals in the monitored space and an up-to-date engagement level of each of the individuals based on an examination of frequency response data associated with the monitored space by a wireless access point located in proximity to the monitored space; and 
filtering a plurality of advertisements available from an advertisement database for a qualifying advertisement to place in an advertisement slot, wherein filtering the advertisements is based on the up-to-date party size and an average of the up-to-date engagement levels among the individuals in the monitored space.

The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to marketing or sales activities or behaviors as determining party size and engagement level and presenting advertisements based on the determination is a sales and marketing activity.  Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the determining and the filtering steps are drawn to judgment and evaluation.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the Examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
detecting that an Internet-connected media display device in a monitored space is displaying media;
Claim 10 recites the additional elements of a non-transitory, computer-readable storage medium having embodied thereon instructions executable by one or more processors to perform the recited abstract idea.
Claim 17 recites the additional elements of a wireless access point located in proximity to a monitored space; and a cloud server that performs the recited abstract idea
However, the memory storing instruction executable be processors and the cloud are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the wireless access point located in proximity to a monitored space is recited broadly and is indicative of generally linking the use of the judicial exception to a particular technological environment.  For Example, the abstract idea of filtering advertisements based on crowd size and engagement is linked to the particular technological environment that includes wireless access points located in proximity to a monitored space.
 Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the detection that in Internet connected media display device is displaying media is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the claim does not recited how the detection occurs, and absent any explanation, the broadly recited detection is considered well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).
When viewing the generic computer elements in combination with the broadly recited detecting does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Similarly, generally linking the use of the judicial exception to a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Further, the detection that an Internet connected media display is displaying media is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed detection can be considered the transmittal of data over a network and is considered well-known and conventional as established by the MPEP and relevant case law.  
When viewing the generic computer elements in combination with the broadly recited detecting does not add more than when viewing the elements individually.  Accordingly, the additional elements do not provide an inventive concept.
Further Claims 2-6 further limit the mental processes and advertising activities recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, claims 7, 8 disclose the generation of a map.  However, the limitation are recited broadly and can be performed by a human using a pen and paper. Further, Claim 9 recites the additional elements of storing data in a database which is insignificant extra solution activity and convention when claims generically.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a computer program product or system, for example, would be subject to the same analysis.  As such, claims 10-20 are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2008/0262909 A1 in view of Khare US 2016/0337701 A1  in view of Jain US 2016/0344779 A1.


As per Claim 1 Li teaches a method for engagement-based targeting, the method comprising: 
determining an up-to-date size of a party of individuals in the monitored space and an up-to-date engagement level of each of the individuals; and  (see Li para. 28 that teaches n various embodiments, monitoring component 212 may receive data about an audience in the display environment. In various embodiments, the data may involve the size of the audience at a particular time, the total number of people present in an audience over the course of a longer period of time, or data about a single member of the audience. For example, without limitation, monitoring component 212 may be in an airport and may track the number of people walking by on an average day. As another example, without limitation, monitoring component 212 may be in a train station and may receive information about the number of passengers or other people currently present. In these various embodiments, the received information will allow intelligent information display engine 204 to target displays via presentation component 210 based upon the audience data.  Further, para. 34 teaches impact measurement component 218 is configured to measure a typical size of the audience in the display environment and to determine an amount of time individual audience members remain in the display environment. In various embodiments, the impact measurement component is capable of collecting audience information and storing that information in database 202. The information may be of use to advertisers or other users of the intelligent information display. By way of example, without limitation, advertisers would be very interested to know how large their audience is as well as how engaged the audience is with particular advertisements. In various embodiments, impact measurement component 218 can collect this information for advertisers. In this example, using measurements of audience size as well as the time of audience engagement allows advertisers to determine which advertisements)
filtering a plurality of advertisements available from an advertisement database for a qualifying advertisement to place in an advertisement slot,
 wherein filtering the advertisements is based on the up-to-date party size and an average of the up-to-date engagement levels among the individuals in the monitored space.  (para. 35 teaches additionally, in various other embodiments, advertiser exposure component 220 communicates demographic information to advertisers. By way of example, advertisers might be interested to know the typical age and gender composition of an advertising location so that the advertisers can best attract the interest of the audience. Thus, in various embodiments, advertiser exposure component 220 will send this demographic information, collected by audience measurement component 216, to the advertisers. In yet other embodiments, the advertiser exposure component will send demographic and impact information to potential advertisers so that the potential advertisers can make an informed decision about where and when to place their advertisements as well as which advertisements might be most effective.  Para. 42 teaches if, however, it is determined that a demographic indicia is received, the display information is adjusted according to the received demographic indicia, as indicated at block 414. As previously stated, the display information might be adjusted to present an advertisement that is specially tailored to the gender and/or age demographic present in the display environment.)
Li does not explicitly disclose detecting that an Internet-connected media display device in a monitored space is displaying media;  However, Khare para. 126  teaches according to an embodiment herein, the system is configured to detect an advertisement, an advertisement telecast time and duration of telecast of an advertisement in a television channel accurately. The system comprises an advertisement capture module and an advertisement detection module provided in the monitoring device. The advertisement capture module is run on a hardware processor and configured to capture an advertisement telecast on a television channel watched by the audience (701). The original advertisement telecast on a plurality of channels are downloaded and saved on a database (702). Then audio finger prints of the advertisement are extracted and saved along with the original video outputs of the advertisement (703).   Both Li and Khare are directed to determining advertisement audience size and engagement.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Li to include detecting that an Internet-connected media display device in a monitored space is displaying media as taught by Khare accurately determine the advertisement start time and advertisement completion time which results in a more accurate engagement analysis (as suggested by Khare para. 34).
Li does not explicitly disclose the engagement level is based on an examination of frequency response data associated with the monitored space by a wireless access point located in proximity to the monitored space However, Jain para. 35 teaches the monitoring can include determining whether the user is speaking, engaging in supplemental communications (e.g., sending chat messages to one or more other users), responding to polls or quizzes, providing a thumbs-up, high-five, or similar indication indicating the user likes or agrees with (or alternatively dislikes or disagrees with) the current subject matter of the online session, and so forth. The user disengagement detection module 204 can determine that the user is engaged if the user has interacted with the online session within a threshold amount of time prior to the current time (e.g., within the last 3 minutes), that the user has interacted with the online session at least a threshold frequency (e.g., at least once every 5 minutes over the past 30 minutes), and so forth.  Both Li and Jain are directed to determining engagement with content.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Li to include the engagement level is based on an examination of frequency response data associated with the monitored space by a wireless access point located in proximity to the monitored space as taught by Jain to present more relevant content to the current audience (see para. 53).

As per Claim 9 Li teaches the method of claim 1, further comprising storing the engagement level in an engagement database in memory.  (see Li para. 43 that teaches impact measurement component 218 is configured to measure a typical size of the audience in the display environment and to determine an amount of time individual audience members remain in the display environment. In various embodiments, the impact measurement component is capable of collecting audience information and storing that information in database 202. The information may be of use to advertisers or other users of the intelligent information display. By way of example, without limitation, advertisers would be very interested to know how large their audience is as well as how engaged the audience is with particular advertisements. In various embodiments, impact measurement component 218 can collect this information for advertisers. In this example, using measurements of audience size as well as the time of audience engagement allows advertisers to determine which advertisements are most effective as well as where advertisements receive the most attention, information invaluable to any advertiser.)

Claim 10 recites similar limitations to Claim 1 and is rejected for similar reasons.  Further, Li teaches a non-transitory, computer-readable storage medium having embodied thereon instructions executable by one or more processors to perform method for engagement-based targeting  (see para. 46)

Claim 17 recites similar limitations to Claim 1 and is rejected for similar reasons.  Further, Li teaches a system for engagement-based targeting, the system comprising: a wireless access point located in proximity to a monitored space; (para. 24 teaches an intelligent information display which the Examiner considers to be a wireless access point)
Li does not explicitly disclose and a cloud server that: detects that an Internet-connected media display device in the monitored space is displaying media ;  However, Khare para. 39 teaches the system comprises a monitoring device and a central server which are connected through a network. The monitoring device is configured to record TV audio output or audio finger print, room audio output or audio finger print and TV visual outputs or video finger prints, using an image sensor, while the audience watches the TV shows/programs and advertisements. The monitoring device is further configured to detect an audience engagement level by monitoring an audience expressions and behavior. The audience engagement level is also detected by checking an eye ball movement of an audience viewing the TV screen using an eyeball tracking technique. Furthermore, the monitoring device is configured to continuously check and detect the visitors (new viewers) who have joined to watch the TV shows along with the regular or already registered viewers.  Both Li and Khare are directed to determining advertisement audience size and engagement.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Li to include a cloud server that detects that an Internet-connected media display device in the monitored space is displaying media as taught by Khare to accurately determine the advertisement start time and advertisement completion time which results in a more accurate engagement analysis (as suggested by Khare para. 34).


Claim 7, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2008/0262909 A1 in view of Khare US 2016/0337701 A1  in view of Jain US 2016/0344779 A1 as applied to Claims 1, 10, 17 and in further view of Long US 10,419,880 B1.

As per Claim 7 Li teaches the method of claim 1, wherein the frequency response data is associated with a radio map, and further comprising generating the radio map based on Wi-Fi signal strengths associated with a plurality of locations within the monitored space.  However, Long para. 35 teaches t step 215, a spatial distribution of signal strength values may be generated for the bounded area with respect to the locations of the signal sources. The spatial distribution of signal strengths may be generated by interpolating the signal strength values between the sampling locations. At step 220, the spatial distribution of signal strength values may be mapped to locations within the bounded area, after which the mapping information may be sent to a server and stored (step 230) for lookup by user client devices. In particular embodiments, the mobile device may send the sampling information to the server, and steps 210, 215, and 220 may be performed by the server. In particular embodiments, the mapping information may be periodically updated by the server (e.g., by collecting crowdsourced signal information sampled by user client devices moving within the bounded area).  Both Li and Long are directed to monitoring users.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Li to include wherein the frequency response data is associated with a radio map, and further comprising generating the radio map based on Wi-Fi signal strengths associated with a plurality of locations within the monitored space as taught by Long to determine the mobile device's orientation and movement precisely and further calibrate the mobile device's motion and location more accurately (see para. 14).

Claim 16 recites similar limitations to Claim 7 and is rejected for similar reasons.  Further, Li teaches a non-transitory, computer-readable storage medium having embodied thereon instructions executable by one or more processors to perform method for engagement-based targeting  (see para. 46)

Claim 19 recites similar limitations to Claim 7 and is rejected for similar reasons.  Further, Li teaches a system for engagement-based targeting, the system comprising: a wireless access point located in proximity to a monitored space; (para. 24 teaches an intelligent information display which the Examiner  considers to be a wireless access point)
Li does not explicitly disclose and a cloud server that: detects that an Internet-connected media display device in the monitored space is displaying media;  However, Khare para. 39 teaches the system comprises a monitoring device and a central server which are connected through a network. The monitoring device is configured to record TV audio output or audio finger print, room audio output or audio finger print and TV visual outputs or video finger prints, using an image sensor, while the audience watches the TV shows/programs and advertisements. The monitoring device is further configured to detect an audience engagement level by monitoring an audience expressions and behavior. The audience engagement level is also detected by checking an eye ball movement of an audience viewing the TV screen using an eyeball tracking technique. Furthermore, the monitoring device is configured to continuously check and detect the visitors (new viewers) who have joined to watch the TV shows along with the regular or already registered viewers.  Both Li and Khare are directed to determining advertisement audience size and engagement.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Li to include a cloud server that: detects that an Internet-connected media display device in the monitored space is displaying media as taught by Khare accurately determine the advertisement start time and advertisement completion time which results in a more accurate engagement analysis (as suggested by Khare para. 34).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683